393DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the Appeal Brief filed on October 23, 2020, PROSECUTION IS HEREBY REOPENED. November 3, 2020 set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Response to Arguments
Applicant's arguments filed on April 7, 2020 have been fully considered but they are not persuasive. 
The applicant argues on pages 6-9 of the applicant’s remarks/amendments that Belt fails to disclose : “collecting data corresponding to an environmental parameter, convert the collected data into an unstructured supplementary service data (USSD) message; transmit the USSD message to a remote data processing system.”
	The examiner respectfully disagrees. Belt discloses a correlating engine that collecting data corresponding to an environment parameter such as weather, traffic etc… The collecting data are digitalized on the blockchain system which is considered 3as unstructured supplementary service data (USSD) message as claimed by the instant application. The digitalized data or unstructured supplementary service data (USSD) message are transmitted to a remote user as claimed by the instant application. (see [0088]-[0092]). 
For at least the reasons provided above, the applicant arguments regarding independent claims are not persuasive. The applicant argues that independent claims are patentable for similar reasons and are also not persuasive. The applicant further argues that since dependent claims depend on the argued independent claim; they are patentable at least by virtue of their dependencies. Since the applicant's arguments regarding independent claims are not persuasive, the applicant's arguments regarding dependent claims are also not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,8,10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Engelhart et al. (US Application 2010/0190485, hereinafter Engelhart).
Regarding claims 1, 8, Engelhart discloses an environmental sensor device, a method (Figs, 1, 5-10), comprising: 
a processor unit(inherent features of device 102 any computer has a processor); 
a monitor module (104) for monitoring and collecting data corresponding to an environmental parameter( as shown on fig. 1, and described [0024], Location component monitors and collects environmental parameter of user equipment 108);
 a radio module (inherent features of item 102  enable wireless communication such as GSM ) configured to enable wireless communication of the data to a remote system ([0024]-[0028], which recites device 102 transmits a network initiated USSD message to remote system 108 , device is remote from device 102); and
 logic executable by the processor unit to: 
(Abstract, ([0024]-[0028], which recites device 102 with incorporated location component 104 collected environment parameters and converted them to USSD  message); and transmit the USSD message to a remote data processing system([0024]-[0028], which recites device 102 transmits a network initiated USSD message to remote system 108 , device is remote from device 102).
Regarding claims 3,10,  Engelhart discloses the device of Claim 1, wherein the logic is executable to receive a USSD pull message from an application server and communicate the collected data via the USSD message([0024]-[0035], as recited on [0026] the application server component 102 transmit a network USSD message to mobile communication device user 108 in other word user 108 receives a USSD pull message from application server 102).
Regarding claims 4,11,   Engelhart discloses the device of Claim 1, wherein the logic is executable to communicate the USSD message in response to determining that the device is in a particular geographic location([0024]-[0035], which recites it is to be appreciated that the location data can be stored locally on the application server component 102 in order to facilitate transmitting the network initiated USSD message, wherein such location data can be, but is not limited to being, a last known location, a current location, an inferred location, a predicted location, any suitable portion of data related to a location of user equipment, previous activity data associated with user equipment 108, etc, Thereby, a particular geographic location).
Regarding claims 5, 12, Engelhart discloses the device of Claim 1, wherein the logic is executable to communicate the USSD message in response to the collected data meeting a particular operating parameter ([0024]-[0035], where the location is considered as a particular operating parameter).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,6,9,13,15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelhart in view of Belt et al. (US Application 2016/0117471, hereinafter Belt).
Regarding claim 15, Engelhart discloses an environmental sensor device (Figs, 1, 5-10), comprising: 
a processor unit(904);  
a monitor module (104)  configured to monitor and collect data corresponding to an environmental parameter( as shown on fig. 1, and described [0024], Location component monitors and collects environmental parameter of user equipment 108);
 a radio module  (942,956) configured to enable wireless communication of the data to a remote system(As shown on fig. 9 and described [0046], [0051]-[0061], items 942, and 956 enable wireless communication data to remote system 948). 
Engelhart does not explicitly disclose logic executable by the processor unit to: 
create a blockchain of the collected data;

However, Belt teaches create a blockchain of the collected data ([0087]-[0089], which recite blockchain technology to create a blockchain of the collected data);
and wirelessly communicate the blockchain of the collected data to a remote data processing system([0087]-[0089], which recite the communication of the  blockchain collected data to a remote system).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Belt with the teaching of Engelhart by using the above features such as create a blockchain of the collected data; and wirelessly communicate the blockchain of the collected data to a remote data processing system as taught by Belt for the purpose of allowing system to communicate directly one to another(Abstract).
	
	
	
	
	
Regarding claims 2, 9, 16, Belt discloses the device of Claim 1, wherein the logic is executable to blockchain the collected data (Abstract, [0008]-[0016], [0029] - [0089]).  
Regarding claims 6, 13, Belt discloses the device of Claim 1, wherein the logic is executable to create a piece of blockchain data based on a unique identifier assigned to the device (Abstract, [0008]-[0016], [0029] - [0089]).   
Regarding claims 7, 16, Belt discloses the device of Claim 6, wherein the logic is executable to digitally sign the piece of blockchain data (Abstract, [0008]-[0016], [0029] - [0089]).    
Regarding claim 17, Belt discloses the device of Claim 15, wherein the logic is executable to incorporate a geographic location of the device into the blockchain of the collected data (Abstract, [0008]-[0016], [0029] - [0089]).    
Regarding claim 18, Belt discloses the device of Claim 15, wherein the logic is executable to wirelessly communicate the blockchain of the collected data via an unstructured supplementary service data (USSD) message (Abstract, [0008]-[0016], [0029] - [0089]).     
Regarding claim 19, Belt discloses the device of Claim 15, wherein the logic is executable to communicate the blockchain of the collected data in response to determining that the device is in a particular geographic location(Abstract, [0008]-[0016], [0029] - [0089]).   
Regarding claim 20, Belt discloses the device of Claim 15, wherein the logic is executable to communicate the blockchain of the collected data in response to a monitored environmental parameter meeting a threshold (Abstract, [0008]-[0016], [0029] - [0089]).    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DADY CHERY/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461